Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 17, 2021

The Court of Appeals hereby passes the following order:

A22E0024. MARTS v. MARTS.

      Brooke Christy Marts has filed an emergency motion seeking a 45-day
extension of time to file a notice of appeal from an order that, among other things,
modifies child custody. The order is subject to direct appellate review under OCGA
§ 5-6-34 (a) (11) (providing for direct appellate review of “[a]ll judgments or orders
in child custody cases awarding, refusing to change, or modifying child custody or
holding or declining to hold persons in contempt of such child custody judgment or
orders”). This court has the authority to grant an extension for the movant to file a
notice of direct appeal pursuant to OCGA § 5-6-39 (a) (1), but that extension cannot
be for more than 30 days. See OCGA § 5-6-39 (c) (permitting one extension which
“shall not exceed the time otherwise allowed for the filing of the notices initially”).


      We therefore GRANT the movant a 30-day extension. The movant shall have
through and including January 17, 2022 to file her notice of appeal in the trial court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/17/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.